DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “wherein the conditioned gas keeps the conditioned gas at the hydrocarbon dew point to maintain the conditioned gas in the vapor state and not liquid during pressurization or depressurization”. This recitation is indefinite as the metes and bounds cannot be ascertained. The recitations appear confusing and circular. It is not understood how the “conditioned gas” controls itself or other  conditioned gas to maintain the recited conditions. 
As best understood by the examiner, the examiner, this recitation is interpreted as a restatement of the earlier recitation “heating the extracted gas to maintain a hydrocarbon dew point of the extracted gas in a vapor state”.
Claims 3 and 11 recite a “high BTU”. This recitation is indefinite as it cannot be determined what constitutes a “high” BTU (versus any other BTU value. There is no clarification in the disclosure regarding the metes and bounds of the limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dhindsa (US 5713422) in view of Mittricker (US 20050193764) and in view of Aquino (US 6571561).
Regarding claims 1-2, 4, 9-10, and 12: Dhindsa discloses using electric power to power drilling equipment to create holes within the wellbore for producing gas (Fig. 1; title; abstr.; col. 1, lines 12-14; col. 4, lines 4-16). Dhindsa is silent regarding the source of the electric power and thus does not explicitly disclose a closed loop power system at a wellbore comprising a gas conditioner configured to receive extracted gas from the wellbore and condition the extracted gas, a turbine engine configured to be powered by the conditioned gas, that the turbine engine is configured to produce electricity based on the conditioned gas, and that the produced electricity powers the drilling equipment. 
Mittricker discloses a closed loop power system at a wellbore (abstr.; [0009]). Mittricker discloses a gas conditioner configured to receive extracted gas from the wellbore and condition the extracted gas based on the BTU value of the extracted gas (Fig. 1; [0003], [0009]). Mittricker discloses a turbine engine configured to be powered by the conditioned gas and that the turbine engine is configured to produce electricity based on the conditioned gas (Fig. 1; [0003], [0007], [0009]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have utilized the electrical power generation of Mittricker to power a well drilling operation as taught by Dhindsa. As Mittricker teaches a system to generate electrical power from well gas and as Dhindsa teaches the use of electrical power to drive a well bore drill to create holes within the wellbore to allow the gas to be extracted, it would have been within routine skill to select the system of Mittricker to supply electrical power to the drilling equipment of Dhindsa. As the need for electrical power is notoriously well-known in the art, the selection of one power generating system from a finite number of available and well-known power generation systems would have been predictable with a reasonable expectation of success.
Dhindsa, as modified by Mittricker, discloses a method for forming closed loop power system at a wellbore comprising drilling the wellbore with drilling equipment to extract gas, receiving, at a gas conditioner, the extracted gas from the wellbore, conditioning the extracted gas, powering a turbine engine via the extracted gas, producing electricity, via the turbine engine based on the conditioned gas, that the drilling equipment is powered by the electricity produced by the turbine engine to create holes within the wellbore to allow the gas to be extracted (see above; Dhindsa - Fig. 1; title; abstr.; col. 1, lines 12-14; col. 4, lines 4-16; Mittricker - Fig. 1; abstr.; [0003], [0007], [0009]). 
Dhindsa, as modified by Mittricker, discloses that the gas conditioner, turbine engine, and drilling equipment are all positioned at a wellsite that includes the wellbore (Dhindsa - Fig. 1; Mittricker - Fig. 1; [0009]). Dhindsa, as modified by Mittricker, discloses that the gas conditioner includes equipment configured to remove liquids from the extracted gas (Mittricker - [0009]). However, Dhindsa, as modified by Mittricker, does not explicitly disclose that the gas conditioner includes a gas compressor configured to remove liquids from the extracted gas. Aquino discloses a gas compressor configured to remove liquids from the extracted gas (Fig. 13). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added a compressor, as taught by Aquino, to the system of Dhindsa, as modified by Mittricker. As gas compressors are notoriously well-known in the art and used with gas conditioning, it would have been within routine skill to have added a compressor to the select the system of system of Dhindsa, as modified by Mittricker. Such a simple addition would have been predictable with a reasonable expectation of success. Dhindsa, as modified by Mittricker and Aquino, discloses that the gas conditioner includes a heater that is configured to increase a temperature of the extracted gas to maintain a dew point of the extracted gas in a vapor state and that the conditioned gas keeps the conditioned gas at the hydrocarbon dew point to maintain the conditioned gas in the vapor state and not liquid during pressurization or depressurization (Mittricker - [0009]; Aquino - col. 7, lines 53-59; col. 21, lines 1-10). 
Dhindsa, as modified by Mittricker and Aquino, does not explicitly disclose that the gas conditioner is configured to be powered by the electricity produced by the turbine engine. As discussed above, Mittricker and Aquino both teach the generation of electricity from gas but do not specifically teach where the generated electrical power is used. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have utilized produced electricity to operate equipment being used to produce the electricity. As electrical power generation is notoriously well-known in the art, it would have been within routine skill to have utilized the produced electrical power to operate any electrical equipment used in the process. Such a configuration would have been predictable with a reasonable expectation of success.
Regarding claims 3 and 11: Dhindsa, as modified by Mittricker and Aquino, discloses that the extracted gas is associated gas that is produced with oil and includes a high BTU (Mittricker - [0003]). 
Regarding claims 5 and 13: Dhindsa, as modified by Mittricker and Aquino, discloses that the gas conditioner includes a coalescer configured to separate the removed liquids from the extracted gas (Mittricker - [0009]; Aquino - abstr.; col. 20, lines 53-59).
Regarding claims 6 and 14: Dhindsa, as modified by Mittricker and Aquino, does not explicitly disclose that the turbine engine is configured to only supply the electricity to local production systems at the wellsite. As discussed above, Dhindsa and Mittricker teach the need for electrical power, Mittricker teaches the generation of electricity from gas but not specifically where that power is used, and Dhindsa teaches to use electrical power only at the wellsite. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the turbine engine to only supply the electricity to local production systems at the wellsite. As the need for electrical power at the wellsite is notoriously well-known in the art and as electrical power generation is notoriously well-known in the art, it would have been within routine skill to have utilized the produced electrical power to only supply the electricity to local production systems at the wellsite. Such a configuration would have been predictable with a reasonable expectation of success. 
Regarding claims 7 and 15: Dhindsa, as modified by Mittricker and Aquino, does not explicitly disclose that the gas conditioner and the turbine engine are operating while the drilling equipment is extracting natural resources from the wellbore. As discussed above, Dhindsa teaches the need for electrical power to operate the drilling equipment and Mittricker teaches the generation of electricity from. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Dhindsa, as modified by Mittricker, so that the gas conditioner and the turbine engine are operating while the drilling equipment is extracting natural resources from the wellbore. As the need for electrical power to operate the drilling equipment is explicitly required by Dhindsa, it would have been within routine skill to have operated the electrical generation system at the same time as the drilling system in order to maintain the power supply. Such a configuration would have been predictable with a reasonable expectation of success. 
Regarding claims 8 and 16: Dhindsa, as modified by Mittricker and Aquino, does not explicitly disclose that the closed loop power system at the wellbore operates while line power is not available locally. As discussed above, Dhindsa teaches the need for electrical power to operate the drilling equipment and Mittricker teaches the generation of electricity from. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Dhindsa, as modified by Mittricker, so that the closed loop power system at the wellbore operates while line power is not available locally. As the need for electrical power to operate the drilling equipment is explicitly required by Dhindsa, it would have been within routine skill to have provided the electrical power as needed even though local power may not be available. Such a configuration would have been predictable with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/11/2022